DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“remote device” in claims 1, 12, and 19;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the remote device is drawn to a smartphone, tablet, desktop computer, or known equivalents (per paragraph [0154]).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 6 and 12, the claim recites that, “the at least one remote device is operable to aggregate a plurality of the at least one body sensor” which renders the claims indefinite as it is unclear how the remote device aggregates the body sensor itself, as the claim does not note what of the body sensor is being aggregated. For the purposes of examination, the Examiner will interpret the claim to mean that the remote device is operable to aggregate a plurality of measurements from the at least one body sensor.

Claims 13-18 are rejected based on their dependency to claim 12. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over van Someren (US 2010/010004 – provided by Applicant in the IDS) in view of Shouldice (US 2016/0151603 – provided by Applicant in the IDS). 

Regarding claim 1, van Someren teaches a system to reduce stress and promote sleep (Title, Abstract) comprising: 
at least one remote device (4, Fig. 1, paragraph [0054]) in communication with at least one body sensor (see paragraph [0118]); 
wherein the at least one body sensor includes at least one article temperature sensor (see paragraph [0118] which notes use of a temperature sensor), at least one environmental temperature sensor and at least one pressure sensor (see paragraph [0088] and paragraph [0165]); 
wherein the at least one remote device collects body sensor data from the at least one body sensor (see at least paragraph [0118]); 
wherein the at least one remote device is operable to analyze the body sensor data, thereby creating analyzed body sensor data (see paragraphs [0096]-[0100], Figs. 3a-3c, see paragraph [0118]); 
wherein the analyzed body sensor data includes at least a heart rate (see paragraph [0118] which notes that heart rate can be measured), a respiration rate, and a bed status for a user (the noted statuses are not required as the claim is claimed in the alternative); 
wherein the at least one remote device classifies the user into at least one group based on a user profile, the body sensor data, and/or user provided information (see at least the Abstract which notes classifying the user into a status of being awake or asleep which classifies as a user profile, the body sensor data and user provided info are not required as the claim is claimed in the alternative).
van Someren does not teach that the at least one remote device provides at least one sleep report, including a sleep score for the user.  Shouldice teaches a sleep management system (Shouldice, Title) which features monitoring ambient and environmental conditions during user sleep sessions (Shouldice, Abstract) which results in generating a sleep report for the user, complete with a sleep score (Shouldice, Figs. 25a, 25b, paragraph [0165], [0447] at least). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren with generating a sleep report and a sleep score for the user, as taught by Shouldice, in order to provide greater insight into how their sleep in and a visualization of how they can get better sleep.  

Regarding claim 3, van Someren as modified teaches the system of claim 1, wherein the at least one body sensor includes at least one humidity sensor (van Someren, paragraph [0134]).  

Regarding claim 7, van Someren as modified teaches the system of claim 1, wherein the at least one body sensor and the at least one remote device are in real-time or near-real-time two-way communication (van Someren, paragraph [0118]).  


Regarding claim 9, van Someren as modified teaches the system of claim 1, wherein the sleep score for the user is based on the bed status (Shouldice, paragraph [0348] which notes “absent” is a cause of effecting sleep score which suffices as a bed status).

Regarding claim 10, van Someren as modified teaches the system of claim 9, wherein the time period is initiated when the at least one remote device receives a start time prompt, and wherein the time period is ended when the at least one remote device receives an end time prompt (see SHouldcie, paragraph [0348]).  

Regarding claim 11, van Someren as modified teaches the system of claim 1, wherein the analyzed body sensor data further includes a core body temperature of the user, based on data produced by the at least one article temperature sensor and the at least one environmental temperature sensor (van Someren, at least Abstract which notes the sensing of temperature of the user).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Shouldice, as applied to claim 1, further in view of Sepah (US 2015/0257697 – provided by Applicant in the IDS). 

Regarding claim 2, van Someren as modified teaches the system of claim 1, but does not teach that the at least one body sensor further includes an electrooculography sensor, an electromyography sensor, a brain wave sensor, an analyte sensor, a pulse oximeter sensor, a blood pressure sensor, an electrodermal activity sensor, and/or a body fat sensor. The Examiner notes that van Someren teaches use of additional measurements to monitor sleep aside from those noted in the disclosure (van Someren, paragraph [0118]). Sepah teaches a system for behavioral treatment of sleep (Sepah, Title) which features wearing a remote device which measures a body metric which can include electrooculography or electromyography (Sepah, paragraph [0014]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified with an electromyography or electrooculography sensor, as taught by Sepah, in order to assess how measuring these body metrics enhances how effective the system promotes sleep. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Shouldice, as applied to claim 1, further in view of Fransceschetti (US 2016/0310697). 

Regarding claim 4, van Someren as modified teaches the system of claim 1, but does not teach that one or more of the at least one body sensor is embedded in a mattress pad, a blanket, and/or a mattress with adjustable surface temperature. Fransceschetti teaches a bed system (Fransceschetti, Title) which features a body sensor that is embedded in a mattress (Fransceschetti, Fig. 1, paragraph [0046], claim 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified with the body sensor being embedded in a mattress, as taught by Fransceschetti, in order to assess how embedding the sensor within the mattress enhances the effectiveness of the system. 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Shouldice, as applied to claim 1, further in view of Kahn (US 2013/0234823 – provided by the Applicant in the IDS). 

Regarding claim 5, van Someren as modified teaches the system of claim 1, but does not teach that the at least one remote device is connected to a home automation system, wherein the at least one remote device is operable to transmit commands to the home automation system to adjust environmental conditions. Kahn teaches a sleep system (Kahn, Title, Abstract) which can interface with a home automation system to adjust conditions (Kahn, paragraph [0019]). ft would have been obvicus to one of ordinary skill m the art, prior ta the effective filing date, to provide van Someren as modified, with the remote device transmit comraands toa home sufomahon system to adjust environmental conditions, as taught by Kahn, in order to provide the user with more control over their environment thereby allowing for a more optimized sleep environment.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Shouldice, as applied to claim 1, further in view of Foo (US 2015/0203068).

Regarding claim 8, van Someren as modified teaches the system of claim 1, but does not teach that the at least one pressure sensor includes a four-channel pressure sensor. Foo teaches that use of four channel pressure sensors to measure pressure is known (Foo, paragraph [0037]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified with a four channel pressure sensor, as van Someren as modified already teaches a pressure sensor, therefore making the use of a four-channel pressure sensor obvious to try in order to assess the benefits the modification makes on the system.

Claims 6, 12, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Shouldice, further in view of Scorcioni (US 2016/0136385 – provided by Applicant in the IDS). 

Regarding claim 6, van Someren as modified teaches the system of claim 1, but does not teach that the at least one remote device is operable to aggregate a plurality of the at least one body sensor into one or more collections based on preferences in the user profile, and wherein the body sensor data from each of the one or more collections is analyzed separately. Scorcioni teaches a sleep conditioning system which features aggregating metrics from a sensor to develop a thermal profile based on the metrics and user preferences (Scorcioni, paragraphs [0060]-[0061], [0091], [0103], [0115], Fig. 6A at least which note measuring metrics to develop a thermal profile based on sensor feedback, paragraph [0091] notes an example of analyzing separate data). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified with aggregating a plurality of metrics from the body sensor to develop a user profile, as taught by Scorcioni, in order to personalize the system over time. 

Regarding claim 12, van Someren teaches a system to reduce stress and promote sleep (Title, Abstract) comprising: 
at least one remote device (4, Fig. 1, paragraph [0054]) in communication with at least one body sensor (see paragraph [0118]); wherein the at least one body sensor includes at least one article temperature sensor (see paragraph [0118] which notes use of a temperature sensor), 
at least one environmental temperature sensor and at least one pressure sensor (see paragraph [0088] and paragraph [0165]); 
wherein the at least one remote device collects body sensor data from the at least one body sensor (see at least paragraph [0118]); 
wherein the at least one remote device is operable to analyze the body sensor data, thereby creating analyzed body sensor data (see paragraphs [0096]-[0100], Figs. 3a-3c, see paragraph [0118]);  
wherein the body sensor data from each of the one or more collections is analyzed separately; wherein the at least one remote device classifies a user into at least one group based on the user profile, the body sensor data, and/or user provided information (see at least the Abstract which notes classifying the user into a status of being awake or asleep which classifies as a user profile, the body sensor data and user provided info are not required as the claim is claimed in the alternative).
van Someren does not teach:
wherein the at least one remote device is operable to aggregate a plurality of the at least one body sensor into one or more collections based on preferences in a user profile, and 
wherein the at least one remote device provides at least one sleep report, including a sleep score for the user.  
Scorcioni teaches a sleep conditioning system which features aggregating metrics from a sensor to develop a thermal profile based on the metrics and user preferences (Scorcioni, paragraphs [0060]-[0061], [0091], [0103], [0115], Fig. 6A at least which note measuring metrics to develop a thermal profile based on sensor feedback, paragraph [0091] notes an example of analyzing separate data). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren with aggregating a plurality of metrics from the body sensor to develop a user profile, as taught by Scorcioni, in order to personalize the system over time. 
van Someren as modified does not teach that:
wherein the at least one remote device provides at least one sleep report, including a sleep score for the user.  
Shouldice teaches a sleep management system (Shouldice, Title) which features monitoring ambient and environmental conditions during user sleep sessions (Shouldice, Abstract) which results in generating a sleep report for the user, complete with a sleep score (Shouldice, Figs. 25a, 25b, paragraph [0165], [0447] at least). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified with generating a sleep report and a sleep score for the user, as taught by Shouldice, in order to provide greater insight into how their sleep in and a visualization of how they can get better sleep.  

Regarding claim 14, van Someren as modified teaches the system of claim 12, wherein the at least one body sensor includes at least one humidity sensor (van Someren, paragraph [0134]).  

Regarding claim 17, van Someren as modified teaches the system of claim 12, wherein the sleep score for the user is based on the bed status (Shouldice, paragraph [0348] which notes “absent” is a cause of effecting sleep score which suffices as a bed status).

Regarding claim 18, van Someren as modified teaches the system of claim 17, wherein the time period is initiated when the at least one remote device receives a start time prompt, and wherein the time period is ended when the at least one remote device receives an end time prompt (see SHouldcie, paragraph [0348]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Scorioni and Shouldice, further in view of Sepah (US 2015/0257697 – provided by Applicant in the IDS).

Regarding claim 13, van Someren as modified teaches the system of claim 12, but does not teach that the at least one body sensor further includes an electrooculography sensor, an electromyography sensor, a brain wave sensor, an analyte sensor, a pulse oximeter sensor, a blood pressure sensor, an electrodermal activity sensor, and/or a body fat sensor. The Examiner notes that van Someren teaches use of additional measurements to monitor sleep aside from those noted in the disclosure (van Someren, paragraph [0118]). Sepah teaches a system for behavioral treatment of sleep (Sepah, Title) which features wearing a remote device which measures a body metric which can include electrooculography or electromyography (Sepah, paragraph [0014]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified with an electromyography or electrooculography sensor, as taught by Sepah, in order to assess how measuring these body metrics enhances how effective the system promotes sleep. 
   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Scorioni and Shouldice, further in view of Fransceschetti (US 2016/0310697).

Regarding claim 15, van Someren as modified teaches the system of claim 12, wherein one or more of the at least one body sensor is embedded in a mattress pad, a blanket, and/or a mattress with adjustable surface temperature. 
Fransceschetti teaches a bed system (Fransceschetti, Title) which features a body sensor that is embedded in a mattress (Fransceschetti, Fig. 1, paragraph [0046], claim 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified with the body sensor being embedded in a mattress, as taught by Fransceschetti, in order to assess how embedding the sensor within the mattress enhances the effectiveness of the system. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Scorioni and Shouldice, further in view of Foo (US 2015/0203068).

Regarding claim 16, van Someren as modified teaches the system of claim 12, wherein the at least one pressure sensor includes a four-channel pressure sensor. Foo teaches that use of four channel pressure sensors to measure pressure is known (Foo, paragraph [0037]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified with a four channel pressure sensor, as van Someren as modified already teaches a pressure sensor, therefore making the use of a four-channel pressure sensor obvious to try in order to assess the benefits the modification makes on the system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren (US 2010/010004 – provided by Applicant in the IDS) in view of Shouldice (US 2016/0151603 – provided by Applicant in the IDS) and Fransceschetti (US 2016/0610697). 

Regarding claim 19, Franscechetti teaches a system to reduce stress and promote sleep (Title, Abstract) comprising: 
at least one remote device (4, Fig. 1, paragraph [0054]) in communication with at least one body sensor (see paragraph [0118]); and 
wherein the at least one body sensor includes at least one article temperature sensor (see paragraph [0118] which notes use of a temperature sensor), 
at least one environmental temperature sensor and at least one pressure sensor  (see paragraph [0088] and paragraph [0165]); 
wherein the at least one remote device collects body sensor data from the at least one body sensor (see at least paragraph [0118]); 
wherein the at least one remote device is operable to analyze the body sensor data, thereby creating analyzed body sensor data (see paragraphs [0096]-[0100], Figs. 3a-3c, see paragraph [0118]); 
wherein the at least one remote device classifies a user into at least one group based on a user profile, the body sensor data, and/or user provided information (see at least the Abstract which notes classifying the user into a status of being awake or asleep which classifies as a user profile, the body sensor data and user provided info are not required as the claim is claimed in the alternative); and 
wherein the at least one remote device provides at least one sleep report, including a sleep score for the user.  
a mattress pad, a blanket, and/or a mattress with adjustable surface temperature;
wherein one or more of the at least one body sensor is embedded in the mattress pad, the blanket, and/or the mattress with adjustable surface temperature; 
wherein the at least one remote device provides at least one sleep report, including a sleep score for the user.  
Shouldice teaches a sleep management system (Shouldice, Title) which features monitoring ambient and environmental conditions during user sleep sessions (Shouldice, Abstract) which results in generating a sleep report for the user, complete with a sleep score (Shouldice, Figs. 25a, 25b, paragraph [0165], [0447] at least). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren with generating a sleep report and a sleep score for the user, as taught by Shouldice, in order to provide greater insight into how their sleep in and a visualization of how they can get better sleep.  
Fransceschetti teaches a bed system (Fransceschetti, Title) which features a body sensor that is embedded in a mattress (Fransceschetti, Fig. 1, paragraph [0046], claim 1). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified with the body sensor being embedded in a mattress, as taught by Fransceschetti, in order to assess how embedding the sensor within the mattress enhances the effectiveness of the system. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over van Someren in view of Shouldice and Fransceschetti, further in view of Foo (US 2015/0203068).

Regarding claim 20, van Someren as modified teaches the system of claim 19, wherein the at least one pressure sensor includes a four-channel pressure sensor. Foo teaches that use of four channel pressure sensors to measure pressure is known (Foo, paragraph [0037]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide van Someren as modified with a four channel pressure sensor, as van Someren as modified already teaches a pressure sensor, therefore making the use of a four-channel pressure sensor obvious to try in order to assess the benefits the modification makes on the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763